The opinion of the court was delivered by
Woodward, J.
This is a bill in equity, prosecuted by an owner of lands against the lessee of her tenant at will, to restrain the cutting down timber and ornamental trees, and the doing of other acts to the prejudice of her reversionary interest. The acts complained of and proved constitute waste, and the only question of any importance on the record is, whether the powers of courts of equity to restrain waste by injunction have been extended to and vested in our courts.
The jurisdiction of English equity in cases of waste began with the injunction pendente lite, but has long since extended itself to cases where no action at law was pending, but where it was needed for the protection of trust estates and estates in reversion and remainder, and has now become one of the well defined branches of equity jurisprudence.
But do our Pennsylvania courts possess it ? If they do, it is conferred by the second enumeration contained in the 13th section of the Act of 16th June, 1836, which extends our equity jurisdiction to “ the prevention or restraint of the commission or continuance of acts contrary to law and prejudicial to the interests of the community or the rights of individuals.”
Taking these words with the limitation suggested in two cases, 7 W. & S. 106 and 6 Wh. 541, as applicable only to things forbidden by law and not to acts contrary to equity merely, can it be doubted that waste is contrary to law ? It was a tort at common law, punishable by action on the case and by the action of waste, and restrainable also between parties litigant by writ of estrepement — all which remedies we have in Pennsylvania.
With us the common law writ of estrepement is extended much beyond its original design, and by Act of 29th March, 1822, has become one of the remedies of a landlord against his outgoing tenant.
*385Waste then, as an act contrary to law, is within the purview of our legislation on the equitable powers of the courts, and the jurisdiction conferred expressly extends to its “prevention or restraint.”
Legal remedies are indeed provided, but these are found here as they have been found in England inadequate, and hence the necessity for equitable interposition. The peculiarity of waste is, that the party committing it may be in rightful possession of the premises, and therefore the legal remedies, except in cases to which estrepement has been specifically applied, can only punish the act when it is done, and cannot restrain it from being done. Injunction is effectual to restrain it in all cases.
That part of the Act of 16th June, 1836, to which I have referred, is by its own terms limited to the Supreme Court and the Common Pleas in Philadelphia county, but subsequent legislation has extended it to the District Court of Allegheny county, so that that court, and perhaps all the Courts of Common Pleas throughout the state, possess, in addition to their writs of estrepement, the power to restrain and stop waste by injunction.
There is nothing else worthy of remark in this case. The complaints urged against the manner of granting the preliminary injunction cannot affect the final decree, pronounced after hearing the parties upon full proof.
The appearance of the defendant, and taking a chance for a decree in his favour on the merits, waived the irregularities of the preliminary proceedings.
The decree is affirmed.